Title: To George Washington from Nathaniel Booth, 26 June 1781
From: Booth, Nathaniel
To: Washington, George


                        
                            To his Excellency General WashingtonConnecticut camp Peekskill 26th June 1781
                        

                        After serveing my country six Years, in the glorious cause of Liberty, am at length Reducd, to the Necessity,
                            of celissiting, your Excellencies permission to Retire. the greatest motive I have in doing it, is the Sick distressed
                            situation of my family, which have long Experienced a severe scene of sickness, which has greatly deminished my private
                            interests, so that it Renders them destitute of many of the Necessaries of life, that they stand in absolute need of, nor
                            can I give them any Relief While in service, being destitute of parants to give any Assistance, in my absence. I have also
                            devoted some part of my best days, with cheerfullness in the service of my Country, that has greatly hurt my constitution.
                        Under these disagreable circumstances, that I have Related hope your Excellency will be pleased, to grant me
                            permission to Retire from service. Your Exellency is not unacquainted With the suffering of the Army, on account of their
                            pay which still Remains due, but hope their may be some Method found, for their Relief—I wish your Excellency and Army
                            under your Command also our allies every posible success in every department. I am with every Respect your Exellencies
                            most obedient and very Humle Servt
                        
                            Nathl Booth Ensn
                        
                    